Citation Nr: 1017509	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-40 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a pelvic disorder, to 
include ovarian cyst, has been received.

2.  Entitlement to service connection for a pelvic disorder, 
to include ovarian cysts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant & T.C.




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Veteran attended a hearing before the 
undersigned in February 2010.

The issue of entitlement to service connection for a pelvic 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The unappealed May 1996 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
pelvic disorder is final.

2.  The Veteran submitted new evidence of a currently 
diagnosed pelvic disorder, which is evidence related to an 
unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for a pelvic disorder has 
been presented and the claim is reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is reopening the claim for service connection.  Thus, no 
further discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was previously denied in May 1996 because 
there was no evidence of a current diagnosis.  Since that 
decision, evidence associated with the claims file includes 
private treatment records and a VA examination for asthma. An 
October 2005 private record shows diagnoses of pelvic pain, 
endometriosis, uterine fibroids, and dysfunctional uterine 
bleeding.  This evidence was not previously submitted, and is 
therefore "new."  As the evidence provides a current 
diagnosis, a fact not previously established, it is 
considered "material."  New and material evidence has 
therefore been submitted, and the claim for service 
connection for a pelvis disorder is reopened.  However, the 
Board finds that additional development is warranted before 
the Board can therefore make a decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The claim for service connection for a pelvic disorder is 
reopened.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  Service treatment records show that the 
Veteran was treated for pelvic pain and ovarian cysts in 
service and the Veteran has a currently diagnosed pelvic 
disorder.  As such, a VA examination to determine whether 
there is a nexus between the two is warranted.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her pelvic disorder. The 
entire claims file must be made available 
to the VA examiner.  Pertinent documents 
should be reviewed, including service 
treatment records.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether a 
pelvic disorder at least as likely as not 
had its onset in service, is related to 
service, or has been continuous since 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and hr representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


